09-4312-ag
         Krioutchkov v. Holder
                                                                                       BIA
                                                                               A071 959 970
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of February, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                PETER W. HALL,
10                DEBRA ANN LIVINGSTON,
11                     Circuit Judges.
12       _______________________________________
13
14       NIKOLAI KRIOUTCHKOV,
15                Petitioner,
16
17                         v.                                   09-4312-ag
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONER:                  Marina Alexandrovich, Tempe,
26                                        Arizona.
27
28       FOR RESPONDENT:                  Tony West, Assistant Attorney
29                                        General; Paul Fiorino, Senior
30                                        Litigation Counsel; Judith R.
31                                        O’Sullivan, Trial Attorney, Office
 1                             of Immigration Litigation, Civil
 2                             Division, United States Department
 3                             of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 8   review is DENIED.

 9       Nikolai Krioutchkov, a native of the former Union of

10   Soviet Socialist Republics and a citizen of Russia, seeks

11   review of a September 17, 2009, order of the BIA denying his

12   motion to reopen his removal proceedings.     In re Nikolai

13   Krioutchkov, No. A071 959 970 (B.I.A. Sept. 17, 2009).        We

14   assume the parties’ familiarity with the underlying facts

15   and procedural history of the case.

16       We review the BIA’s denial of a motion to reopen for

17   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

18   (2d Cir. 2006).     An alien who has been ordered removed may

19   file one motion to reopen, but must do so within 90 days of

20   the final administrative decision.     See 8 U.S.C. §

21   1229a(c)(7). Here, the BIA did not abuse its discretion by

22   denying Krioutchkov’s motion to reopen as untimely and

23   number-barred, as his motion was filed in March 2009, more

24   than three years after the entry of his October 2005 final


                                     2
 1   order of removal and the denial of his first motion to

 2   reopen.   See id.; 8 C.F.R. § 1003.2(c)(2).

 3       Under the doctrine of equitable tolling, ineffective

 4   assistance of counsel can extend the filing deadline for an

 5   alien’s motion to reopen.   See Cekic v. INS, 435 F.3d 167,

 6   170-71 (2d Cir. 2006).   In order to warrant equitable

 7   tolling, however, the alien is required to demonstrate that

 8   he exercised “due diligence” in pursuing his claims during

 9   “both the period of time before the ineffective assistance

10   of counsel was or should have been discovered and the period

11   from that point until the motion to reopen is filed.”     See

12   Rashid v. Mukasey, 533 F.3d 127, 132 (2d Cir. 2008).     We

13   have noted that “there is no period of time which we can say

14   is per se unreasonable, and, therefore, disqualifies a

15   petitioner from equitable tolling–or, for that matter, any

16   period of time that is per se reasonable.”    Jian Hua Wang v.

17   BIA, 508 F.3d 710, 715 (2d Cir. 2007).

18       The BIA did not act arbitrarily or capriciously in

19   concluding that Krioutchkov failed to demonstrate that he

20   exercised due diligence during the three year period prior

21   to filing his second motion to reopen.   See id.   Krioutchkov

22   concedes that his prior counsel timely informed him that his


                                   3
 1   appeal had been dismissed and that he knowingly remained in

 2   the United States despite the BIA’s final order of removal.

 3   In his brief to the BIA, Krioutchkov did not explain why he

 4   did not follow up with his prior counsel at the time he was

 5   informed of the BIA’s dismissal of his appeal or the denial

 6   of his first motion to reopen, actions which could have

 7   alerted him to his prior counsel’s failure to file a brief

 8   to the BIA and the basis for the denial of reopening.     See

 9   Rashid, 533 F.3d at 132, 132 n.3 (holding that although this

10   Court has recognized that aliens in deportation proceedings

11   reasonably rely on “assurances [from counsel] that their

12   case[s][are] being pursued,” under certain circumstances, an

13   alien can be expected to comprehend that he has received

14   ineffective assistance without being explicitly told so by

15   an attorney (internal quotation marks omitted) (alterations

16   in Rashid)).1   Accordingly, the BIA’s due diligence finding

17   was not an abuse of discretion.    See Jian Hua Wang, 508 F.3d

18   at 715.    Because the BIA did not abuse its discretion in

19   finding a lack of due diligence, we need not reach the

            1
             We decline to consider Krioutchkov’s unexhausted
       and unsupported argument that “[his prior counsel]
       instructed [him] to wait till [sic] adjudication of the
       I-130 immigration visa petition by [his] U.S. citizen
       wife.” Petr.’s Br. 18. See Lin Zhong v. U.S. Dep’t of
       Justice, 480 F.3d 104, 121-122 (2d Cir. 2006).
                                    4
 1   merits of the underlying ineffective assistance claim.     See

 2   Cekic, 435 F.3d at 170-171.

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot.    All other pending

 8   motions are DENIED.   Any pending request for oral argument

 9   in this petition is DENIED in accordance with Federal Rule

10   of Appellate Procedure 34(a)(2), and Second Circuit Local

11   Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15




                                    5